DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 4, and 11, claim 1 in lines 11-14, claim 4 in lines 8-11 and claim 11 lines 11-14 recites “wherein the capsule comprises a partially spherical or partially elliptical section with a flattened area, which has essentially the same orientation as a surface normal of the flange and shoulder”. It is unclear which of “a partially spherical or partially elliptical section” or “a flattened area” has the “essentially the same orientation as a surface normal of the flange and shoulder”. For examination purposes “a partially spherical or partially elliptical section” is considered to have “essentially the same orientation as a surface normal of the flange and shoulder” since the partially spherical or elliptical section can be considered essentially perpendicular to the horizontal orientation of the shoulder and flange.
Regarding claims 1, 4, 11, claim 1, in line 12, claim 4, in line 9 and claim 11 in line 12  each recites  “essentially the same orientation as a surface normal of the flange and the shoulder”.  It is unclear what the scope of “essentially” is in the claims, “essentially” is not clearly defined in the specification and is a relative term. Further in light of the drawings it is still unclear what Applicant considers as “essentially” the same orientation as a surface normal of the flange and the shoulder.
Regarding claim 21, claim 21 recites “a peripheral section” however claim 1 already recites “a peripheral section”, making it unclear if there are multiple peripheral sections. The peripheral section in claim 21 has been interpreted as the same peripheral section in claim 1.
Claims 2-3, 5-10, 12-13, 15-20 are rejected based on their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
   obviousness or nonobviousness.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Denisart et al. US 2004/0228955 in view of Trombley WO 2015/081145 in view of Spaeter EP 2551216 (Espacenet Translation).
Regarding claim 1, Denisart discloses a capsule (Figs. 6, 7) for producing a liquid food item having a cover (67) and a chamber for accommodating a substance. Denisart discloses that the capsule comprises a flange (68) for peripheral support of the cover ([0066]). Denisart discloses that the capsule comprises a shoulder, the shoulder is capable of being used for peripheral support of a flat fluid tight divider. Denisart discloses that the capsule comprises a peripheral section that extends between the flange and the shoulder. Denisart discloses that the capsule comprises a partially spherical or partially elliptical section with a flattened area, the partially spherical or partially elliptical section has essentially the same orientation as a surface normal of the flange and shoulder and wherein the partially spherical or partially elliptical section is between the shoulder and the flattened area.  

    PNG
    media_image1.png
    478
    917
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    681
    1035
    media_image2.png
    Greyscale


For claim 1, it is noted that in the annotated figure 7 above, the partially spherical or elliptical section pointed out on the right side has been relied upon for the current rejection; alternatively the partially spherical or elliptical section can be construed as pointed out on the left side of annotated figure 7 above.
Claim 1 differs from Denisart in the recitation that the capsule comprises two chambers for accommodating two substances where the cover supported by the flange defines a top of an upper chamber of the two chambers and the peripheral section defines an outer wall of the upper chamber and the flat fluid tight divider supported by the shoulder defines a bottom of the upper chamber. It is noted that as claimed no substances are actually required to be present within the capsule.
Trombley discloses a capsule for producing a liquid food item, having a cover (lid 20) and two chambers (51, 52) for accommodating two substances (53, 54), a flange for peripheral support of the cover and flat fluid tight divider (55) for separating the two chambers (Pg. 6, lines 22-32, 1-7, Fig. 5). It is noted that Trombley discloses that the divider can be punctured with a needle or penetrator from a brewing machine and that when the divider is punctured, water and the second component can flow from the second compartment to the first compartment and therefore in this embodiment the divider of Trombley is considered to be fluid-tight, since the divider needs to be punctured in order to let fluid through. The cover supported by the flange forms a top of an upper chamber of the two chambers and the flat fluid tight divider defines a bottom of the upper chamber.
Spaeter discloses a capsule for producing a liquid food item (at least one of the chambers contains food such as coffee powder) (Fig. 1A, [0006], [0020]) having a cover (109) and two chambers (101 and 102) for accommodating two substances (“at least one of the chambers filling material is food” suggesting that more than one of the chambers can contain food) ([0006], [0020]), a flange (ring collar 111) for peripheral support of the cover (109) ([0044]), a shoulder (inner ring step 108, creating zone 104) ([0043]) on the capsule for peripheral support of a flat fluid tight divider (first film 103 can be an impermeable membrane) for separating the two chambers (101, 102) ([0020], [0039], [0042]) and a peripheral section that extends between the flange (111) and the shoulder (108), wherein the cover (109) supported by the flange defines a top of an upper chamber of the two chambers: the peripheral section defines an outer wall of the upper chamber (101) and the flat fluid tight divider (impermeable first film 103) supported by the shoulder (108) defines a bottom of the upper chamber (101) (Fig. 1A).
It would have been obvious to one of ordinary skill in the art to modify the capsule of Denisart to comprise a flat fluid tight divider as taught by Trombley in order to provide additional space for additional different ingredients to be separately stored and place the flat fluid tight divider on the shoulder of the capsule of Denisart as suggested by Spaeter such that the shoulder of the capsule is used for the peripheral support of the divider and the peripheral section that extends between the flange and the shoulder defines an outer wall of the upper chamber and the flat fluid tight divider supported by the shoulder defines a bottom of the upper chamber since Spaeter teaches a suitable placement for supporting a divider for two chambers includes placing the divider on a shoulder of the capsule and since it has been held by the courts that the use known techniques to improve similar products in the same way supports a conclusion of obviousness. Further Spaeter teaches that having a shoulder to support a divider (embodiment of Fig. 1A) is an obvious variant of a container having a divider without a step (embodiment of Fig. 2A) (‘216, Espacenet Translation [0050]).
Regarding claim 2, Denisart in view of Trombley in view of Spaeter discloses that the flange and the shoulder are connected to one another in one piece (‘955, Figs. 6, 7)
Regarding claim 3, Denisart in view of Trombley in view of Spaeter discloses that the flange and the shoulder have essentially the same orientation of their surface normal (‘955, Figs. 6, 7).
Regarding claim 4, claim 4 is rejected for the same reasons given above as for claim 1 and 3. 
Regarding claim 5, Denisart in view of Trombley in view of Spaeter discloses that the flattened area is set back relative to the bottom end of the partially spherical or elliptical section and is bordered by a toroidal bulge.

    PNG
    media_image3.png
    558
    801
    media_image3.png
    Greyscale


Regarding claim 6, Denisart in view of Trombley in view of Spaeter discloses that the partially spherical or partially elliptical section is designed to be smooth (‘955, Fig. 6, 7).
Regarding claim 7, Denisart in view of Trombley in view of Spaeter discloses that the capsule comprises a peripheral section that forms an angle less than 90 ° with the flange and extends between the flange and the shoulder (‘955, Figs. 6, 7, see annotated figure of claim 6 above).
Regarding claim 8, Denisart in view of Trombley in view of Spaeter discloses that the peripheral section between the flange and the shoulder runs essentially in a straight line (‘955, Figs. 6, 7).
Regarding claim 9, Denisart in view of Trombley in view of Spaeter discloses that the capsule comprises a polypropylene or an ethylene vinyl alcohol copolymer (‘955, [0056], [0084]).
Regarding claim 10, claim 10 differs from Denisart in view of Trombley in view of Spaeter in the recitation that the volume ratio of the upper and lower chamber is in the range of 1:4 and 1:10. However, absent compelling evidence of criticality, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04.IV.A).
Regarding claim 11, claim 11 is rejected for the same reasons given above as for claims 1 and 2.
Regarding claim 12, Denisart in view of Trombley in view of Spaeter discloses connecting the flange and the shoulder to one another with the peripheral section comprises connecting the flange and the shoulder to one another in one piece (‘955, Figs. 6, 7).
Regarding claim 13, Denisart in view of Trombley in view of Spaeter discloses forming the capsule with the flange and the shoulder comprises forming the capsule with the flange and the shoulder so that their surface normals have essentially the same orientation (‘955, Figs. 6, 7).
Regarding claim 15, Denisart in view of Trombley in view of Spaeter discloses that forming the flattened area comprises forming the flattened area set back relative to the bottom end of the partially spherical or elliptical section and is and forming a toroidal bulge bordering the flattened area (‘955, Fig. 7, see annotated figure 7 above).
Regarding claim 16, Denisart in view of Trombley in view of Spaeter discloses that the partially spherical or partially elliptical section is formed to be smooth (‘955, Fig. 6, 7).
Regarding claim 17, Denisart in view of Trombley in view of Spaeter discloses connecting the flange and the shoulder to one another with the peripheral section comprises forming the peripheral section such that the peripheral section forms an angle less than 90 ° with the flange (‘955, Figs. 6, 7, see annotated figure of claim 6 above).
Regarding claim 18, Denisart in view of Trombley in view of Spaeter discloses that the peripheral section between the flange and the shoulder is formed to run essentially in a straight line (‘955, Figs. 6, 7).
Regarding claim 19, Denisart in view of Trombley in view of Spaeter discloses that the capsule is formed of a polypropylene or an ethylene vinyl alcohol copolymer (‘955, [0056], [0084]).
Regarding claim 20, claim 20 differs from Denisart in view of Trombley in view of Spaeter in the recitation that the volume ratio of the upper and lower chamber is in the range of 1:4 and 1:10. However, absent compelling evidence of criticality, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04.IV.A).
Regarding claim 21, Denisart in view of Trombley in view of Spaeter discloses that the peripheral section that forms an angle less than 90 ° with the flange and extends between the flange and the shoulder (‘955, Figs. 6, 7, see annotated figure of claim 6 above).

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Spaeter EP 2551216 (Espacenet Translation) as evidenced by Bowl Definition and Colman US 2,673,805.
Regarding claim 1, Trombley discloses a capsule for producing a liquid food item, having a cover (lid 20) and two chambers (51, 52) for accommodating two substances (53, 54), a flange for peripheral support of the cover and flat fluid tight divider (55) for separating the two chambers (Pg. 6, lines 22-32, 1-7, Fig. 5). It is noted that Trombley discloses that the divider can be punctured with a needle or penetrator from a brewing machine and that when the divider is punctured, water and the second component can flow from the second compartment to the first compartment and therefore in this embodiment the divider of Trombley is considered to be fluid-tight, since the divider needs to be punctured in order to let fluid through. The cover supported by the flange forms a top of an upper chamber of the two chambers and the flat fluid tight divider defines a bottom of the upper chamber.
Claim 1 differs from Trombley in the recitation that the capsule comprises a shoulder for the peripheral support of the divider and a peripheral section that extends between the flange and the shoulder and that the peripheral section defines an outer wall of the upper chamber and the flat fluid tight divider supported by the shoulder defines a bottom of the upper chamber.  
Spaeter discloses a capsule for producing a liquid food item (at least one of the chambers contains food such as coffee powder) (Fig. 1A, [0006], [0020]) having a cover (109) and two chambers (101 and 102) for accommodating two substances (“at least one of the chambers filling material is food” suggesting that more than one of the chambers can contain food) ([0006], [0020]), a flange (ring collar 111) for peripheral support of the cover (109) ([0044]), a shoulder (inner ring step 108, creating zone 104) ([0043]) on the capsule for peripheral support of a flat fluid tight divider (first film 103 can be an impermeable membrane) for separating the two chambers (101, 102) ([0020], [0039], [0042]) and a peripheral section that extends between the flange (111) and the shoulder (108), wherein the cover (109) supported by the flange defines a top of an upper chamber of the two chambers: the peripheral section defines an outer wall of the upper chamber (101) and the flat fluid tight divider (impermeable first film 103) supported by the shoulder (108) defines a bottom of the upper chamber (101) (Fig. 1A).
It would have been obvious to one of ordinary skill in the art to modify Trombley to comprise a shoulder for the peripheral support of the divider and a peripheral section that extends between the flange and the shoulder and that the peripheral section defines an outer wall of the upper chamber and the flat fluid tight divider supported by the shoulder defines a bottom of the upper chamber as taught by Spaeter since Spaeter teaches such a configuration is suitable for supporting a divider for two chambers and since it has been held by the courts that the use known techniques to improve similar products in the same way supports a conclusion of obviousness. Further Spaeter teaches that having a shoulder to support a divider (embodiment of Fig. 1A) is an obvious variant of a container having a divider without a step (embodiment of Fig. 2A) (‘216, Espacenet Translation [0050]).
Regarding the remaining limitations that the capsule comprises a partially spherical or partially elliptical section with a flattened area, which has essentially the same orientation as a surface normal of the flange and the shoulder, wherein the partially spherical or partially elliptical section is between the shoulder of the flattened area, Modified Trombley discloses that the capsule comprises a truncated cone shape having a flattened area (bottom of the capsule) which would obviously have essentially the same orientation as a surface normal of the flange and/or the shoulder (‘145, Pg. 4, lines 25-26) (‘216, Fig. 1). Further it is noted that Trombley teaches that the capsule can have the shape of bowl (‘145, Pg. 4, lines 25-26). Bowl Definition provides evidence that a bowl shape includes a “concave nearly hemispherical vessel”, and Colman provides evidence that a substantially semi spherical bowl shape can have a flat bottom portion (Fig. 2, col. 2, lines 10-15). Since Trombley suggests a capsule that is bowl shaped that the entire capsule would be bowl shaped and necessarily provide a partially spherical section between the shoulder and the flattened area (as evidenced by Bowl Definition and Colman regarding what a bowl shape includes. Therefore, Modified Trombley is seen to make obvious the step of forming a partially spherical section with a flattened area that has essentially the same orientation as the surface normal of the flange and the shoulder. 
Further it is noted that the modification of the section between the shoulder and the flattened section of Trombley in view of Spaeter to be partially spherical is seen to be a change in shape of the capsule shown in the Figures of Trombley in view of Spaeter and where the only difference between the prior art and the claims is a recitation of the shape of the claimed device and a device having the claimed shape would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04.IV.A).
Regarding claim 2, Trombley in view of Spaeter as evidenced by Bowl Definition and Colman discloses that the flange and the shoulder are connected to one another in one piece (‘216, Fig. 1A, [0026]).
Regarding claim 3, Trombley in view of Spaeter as evidenced by Bowl Definition and Colman discloses that the flange and the shoulder have essentially the same orientation of their surface normal (‘216 Fig. 1A).
Regarding claim 4, claim 4 is rejected for the same reasons given above as for claim 1 over Trombley in view of Spaeter as evidenced by Bowl Definition and Colman.
Regarding claim 11, Trombley discloses a method for manufacturing a capsule for producing a liquid food item having a cover (lid 20) and two chambers (51, 52) for accommodating two substances (53, 54), comprising forming a capsule with a flange for peripheral support of the cover and flat fluid tight divider (55) for separating the two chambers (Pg. 6, lines 22-32, 1-7, Fig. 5). It is noted that Trombley discloses that the divider can be punctured with a needle or penetrator from a brewing machine and that when the divider is punctured, water and the second component can flow from the second compartment to the first compartment and therefore in this embodiment the divider of Trombley is considered to be fluid-tight, since the divider needs to be punctured in order to let fluid through. The cover supported by the flange forms a top of an upper chamber of the two chambers and the flat fluid tight divider defines a bottom of the upper chamber.
Claim 11 differs from Trombley in the recitation that the capsule comprises a shoulder for the peripheral support of the divider and a peripheral section that extends between the flange and the shoulder and that the peripheral section defines an outer wall of the upper chamber and the flat fluid tight divider supported by the shoulder defines a bottom of the upper chamber.  
However claim 11 is rejected in view of the teachings of Spaeter as evidenced by Bowl Definition and Colman for the same reasons given above as for claim 1. 
Regarding claim 12, Trombley in view of Spaeter as evidenced by Bowl Definition and Colman discloses connecting the flange and the shoulder to one another with the peripheral section comprises connecting the flange and the shoulder to one another in one piece (‘216, Fig. 1A, [0026]).
Regarding claim 13, Trombley in view of Spaeter as evidenced by Bowl Definition and Colman discloses forming the capsule with the flange and the shoulder comprises forming the capsule with the flange and the shoulder so that their surface normals have essentially the same orientation (‘216, Fig. 1A).
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Spaeter EP 2551216 (Espacenet Translation) as evidenced by Bowl Definition and Colman US 2,673,805 in view of Temple US 2015/0321833. 
Regarding claims 5 and 15, claims 5 and 15 differs from Modified Trombley in the recitation that the flattened area is set back relative to a bottom end of the partially spherical or partially elliptical section and is bordered by a toroidal bulge.
Temple discloses a beverage capsule having a flattened area set back (at least one step 152) relative the sidewalls and bordered by an annular bulge (150) which is considered to be a toroidal bulge, in order to permit clean punctures (Fig. 17, 18, [0043]). It is noted that Temple teaches “at least one step 152” which allows for only one stepped portion. It would have been obvious to one of ordinary skill in the art to modify the flattened area of Modified Trombley to be set back relative to a bottom end of the partially spherical or elliptical section and be bordered by a toroidal bulge as taught by Temple in order to ensure clean punctures of the capsule.
Regarding claims 6 and 16, Modified Trombley discloses that the partially spherical or elliptical section is designed to be smooth (substantially semi spherical/bowl shaped) (‘805, Fig. 2).
Response to Arguments
Applicant's arguments filed 05/17/2021 have been considered and a new grounds of rejection has been made based on Denisart et al. US 2004/0228955 in view of Trombley WO 2015/081145 in view of Spaeter EP 2551216 (Espacenet Translation).
Applicant argues that the Office action fails to provide the required suggestion, motivation or articulated reasoning to support the proposed modification of Trombley with Spaeter. Applicant argues that the Office Action improperly considers the teachings of Spaeter selectively, completely disregarding Spaeter express teaching that the step is introduced for the specific purpose of improving masking prior to a step of vacuum deposition of a barrier layer. 
This argument has not been found persuasive, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” (MPEP 2123), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle (MPEP 2141.03). In this case one of ordinary skill in the art would reasonably understand that the step also serves the function to support the divider, and therefore one of ordinary skill in the art would have been motivated to modify the capsule of Trombley to provide a shoulder in order to support the divider within the capsule. It is noted that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. (MPEP 2144.I).
Applicant argues that the Office action fails to consider or acknowledge that the introduction of a step provides lost benefits in the form of additional complexity in the molding process and risk of wall failure.
This argument has not been found persuasive, the arguments of counsel cannot take the place of evidence in the record (MPEP 2145.I). Trombley does not teach away from modification of the shape of the capsule and discloses that the capsule can have different shapes (Pg. 4, lines 25-30) and Spaeter does not teach away from the modification of Trombley to include a shoulder for support of the divider. 
Applicant argues that the Office Action does not provide a proper rationale for the argument that one of ordinary skill in the art would interpret Trombley’s reference to a shape of a bowl for a capsule in accordance with Colman’s popcorn package.
This argument has not been found persuasive, one of ordinary skill in the art would recognize that “a bowl shape” would include a semi spherical shape having a flat bottom as shown by Bowl Definition and Colman.
Applicant argues on page 22 that The Office Action justifies the modification in shape on the grounds that the “device having the claimed shape would not perform differently than the prior art device.” Office Action at p. 9. In fact, the specification, in discussing the partially spherical or partially elliptical section, specifically states, in Paragraphs [0017] and [0019], that handling is simplified and made easy. Accordingly, the claimed shape would perform differently than the prior art device; therefore, this further modification is not supported by MPEP 2144.04.IV.B.
This argument has not been found persuasive, Applicant has not provided any evidence that the claimed shape would be any easier to handle than the shape of the prior art. 
In response to Applicant’s arguments regarding Temple, Temple discloses that the bottom structure of the capsule permits clean punctures in the coffee brewing machine in the bottom area of the container ([0043]), while Temple discusses that the container has a cup shape, one of ordinary skill in the art could have applied the known improvement technique to the capsule made obvious by the prior art with a reasonable expectation of providing a capsule with a bottom structure that permits clean punctures by a beverage brewing machine. "The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant." (MPEP 2144.IV).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792